DETAILED ACTION

The Information Disclosure Statement(s) filed 10/25/2022 have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Please omit the phrase “further comprising” found in line 8 of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the non-transitory computer readable medium of claim 19" in the preamble of the claim.  There is insufficient antecedent basis for this limitation in the claim. As best understood, Examiner will treat the claim as if the preamble reads "the non-transitory computer readable medium of claim 20".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 13-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dyrla et al. (US 20140117148 A1).
Regarding claim 1, Dyrla teaches a hybrid electric system for a rotorcraft, comprising: a first thermal engine (Figure 2, element 13); a second thermal engine (Figure 2, element 13’); and an electrical machine (Figure 2, element 12), wherein the first thermal engine is sized to produce a maximum first thermal engine power that is below a one-or-more-engine-inoperative (OEI) requirement power (¶ [0072, 0143]), wherein the second thermal engine is sized to produce a maximum second thermal engine power that is below the OEI requirement power (¶[0072, 0143]), and wherein the electrical machine is sized to provide at least a remaining power needed to reach the OEI requirement power in an OEI state (¶ [0134-0139]).
Regarding claim 2, Dyrla teaches the invention of claim 1, further comprising a battery sized to allow for the OEI power requirement to be reached for at least a required OEI power time (¶ [0136, 0166-0167]).  
Regarding claim 3, Dyrla teaches the invention of claim 2, wherein the OEI power time is between about 30 seconds and about 2.5 minutes (¶ [0017-0023]).
Regarding claim 4, Dyrla teaches the invention of claim 2, wherein the electrical machine is configured to be driven by the first and/or second thermal engine in an excess thermal power setting to generate electrical energy to charge the battery (¶ [0167-0169]). 
Regarding claim 5, Dyrla teaches the invention of claim 1, further comprising one or more control modules operatively connected to the first thermal engine, the second thermal engine, and the electrical machine to control power output therefrom (¶[0027-0028, 0043, 0049, 0053, 0078, 0136]).
Regarding claim 6, Dyrla teaches the invention of claim 5, wherein in a normal take-off mode, the controller is configured to cause output power only from the first thermal engine and the second thermal engine (¶ [0015]).
Regarding claim 7, Dyrla teaches the invention of claim 6, wherein in a performance take-off mode, the controller is configured to additionally cause output power from the electrical machine ([0078, 0107-0108]).
Regarding claim 12, Dyrla teaches the invention of claim 1, further comprising a main gear box (Figure 2, element 11) operatively connected to each of the first thermal engine (Figure 2, element 13), the second thermal engine (Figure 2, element 13’), and the electrical machine (Figure 2, element 12) to receive power therefrom and to combine the output to one or more rotors (¶ [0136]).
Regarding claim 13, Dyrla teaches a rotorcraft, comprising: a rotor; a main gear box connected to the rotor; a first thermal engine (Figure 2, element 13) connected to the main gear box (Figure 2, element 11); a second thermal engine (Figure 2, element 13) connected to the main gear box (Figure 2); and an electrical machine (Figure 2, element 12) connected to the main gear box (Figure 2), wherein the first thermal engine is sized to produce a maximum first thermal engine power that is below a one-or-more-engine-inoperative (OEI) requirement power (¶ [0072, 0143]), wherein the second thermal engine is sized to produce a maximum second thermal engine power that is below the OEI requirement power (¶ [0072, 0143]), and wherein the electrical machine is sized and sized to provide at least a remaining power needed to reach the OEI requirement power in an OEI state (¶ [0134-0139]).  
Regarding claim 14, Dyrla teaches the invention of claim 13, further comprising a battery sized to allow for the OEI power requirement to be reached for at least a required OEI power time (¶ [0136, 0166-0167]).
Regarding claim 15, Dyrla teaches the invention of claim 14, wherein the OEI power time is between about 30 seconds and about 2.5 minutes (¶ [0017-0023]).
Regarding claim 16, Dyrla teaches the invention of claim 14, wherein the electrical machine is configured to be driven by the first and/or second thermal engine in an excess thermal power setting to generate electrical energy to charge the battery (¶ [0167-0169]).
Regarding claim 17, Dyrla teaches the invention of claim 13, further comprising one or more control modules operatively connected to the first thermal engine, the second thermal engine, and the electrical machine to control power output therefrom (¶[0027-0028, 0043, 0049, 0053, 0078, 0136]).  
Regarding claim 18, Dyrla teaches the invention of claim 17, wherein in a normal take-off mode, the controller is configured to cause output power only from the first thermal engine and the second thermal engine (¶ [0015]).
Regarding claim 19, Dyrla teaches the invention of claim 18, wherein in a performance take-off mode, the controller is configured to additionally cause output power to the main gear box from the electrical machine ([0078, 0093, 0107-0108]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dyrla et al. (US 20140117148 A1) in view of Beauchesne-Martel et al. (US 20200362753 A1).
Regarding claim 8, Dyrla fails to teach the controller is configured to reduce power of one of the first or second thermal engine to idle or off, and to operate the other of the first or second thermal engine at a set thermal cruise power suitable for level flight. However, Beauchesne-Martel teaches an analogous twin-engine rotorcraft, wherein the controller is configured to reduce power of one of the first or second thermal engine to idle or off (¶ [0005-0006, 0023]), and to operate the other of the first or second thermal engine at a set thermal cruise power suitable for level flight (Abstract. ¶ [0020, 0023]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate Beauchesne-Martel’s asymmetric operation regime (AOR) into the control system of Dyrla, in order to provide fuel saving opportunities to twin-engined rotorcraft (a problem specifically noted in ¶ [0014] of Dyrla, and a benefit specifically addressed in ¶ [0003 and 0023] of Beauchesne-Martel).
Regarding claim 9, Dyrla as modified by Beauchesne-Martel teaches the invention of claim 8, wherein the controller is configured such that, during cruise, if a demanded power changes to be above the set thermal cruise power, the controller causes the electrical machine to output an electrical machine power that is a difference of power between a current thermal power and the demanded power until a total thermal power produced by either or both of the first thermal engine and/or the second thermal engine reaches the demanded power (¶ [0114, 0139, 0155] of Dyrla).
Regarding claim 10, Dyrla as modified by Beauchesne-Martel teaches the invention of claim 9, wherein the electrical machine power ramps down as the total thermal power ramps up to maintain the demanded power ([¶ [0093] of Dyrla).
Regarding claim 11, Dyrla as modified by Beauchesne-Martel teaches the invention of claim 8, wherein the controller is configured such that, in cruise, if the thermal engine that is producing the set thermal cruise power fails, the controller is configured to ramp up power from the idle or off thermal engine to the demanded power and to produce the remaining power required using the electrical machine (¶ [0093, 0114, 0139, 0155, 0157] of Dyrla teaches a controller configured such that the electric machine may act as a transient power source during engine failure, and may provide operational power as engines speed up to deliver necessary power. Additionally, ¶ [0062] of Beauchesne-Martel teaches that engines may accelerate or decelerate upon leaving the Asymmetric Operation Regime).
Regarding claim 20, Dyrla teaches a non-transitory computer readable medium, comprising computer executable instructions configured to cause a computer to perform a method for controlling power in a multiengine rotorcraft (¶[0027-0028, 0043, 0049, 0053, 0078, 0136), the method comprising: wherein during cruise, if a demanded power changes to be above the set thermal cruise power, causing an electrical machine to output an electrical machine power that is a difference of power between a current thermal power and the demanded power until a total thermal power produced by either or both of the first thermal engine and/or the second thermal engine reaches the demanded power(¶ [0093, 0114, 0139, 0155, 0157]).  Dyrla fails to specifically teach reducing power of one of a first or second thermal engine to idle or off; and operating the other of the first or second thermal engine at a set thermal cruise power suitable for level flight. However, However, Beauchesne-Martel teaches an analogous twin-engine rotorcraft, wherein the controller is configured to reduce power of one of a first or second thermal engine to idle or off; and operate the other of the first or second thermal engine at a set thermal cruise power suitable for level flight. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate Beauchesne-Martel’s asymmetric operation regime (AOR) into the control system of Dyrla, in order to provide fuel saving opportunities to twin-engined rotorcraft (a problem specifically noted in ¶ [0014] of Dyrla, and a benefit specifically addressed in ¶ [0003 and 0023] of Beauchesne-Martel).
Regarding claim 21, Dyrla as modified by Beauchesne-Martel teaches the invention of claim 20, further comprising ramping electrical machine power down as the total thermal power ramps up to maintain the demanded power. ([¶ [0093] of Dyrla)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rossotto (US 20160375994 A1) teaches a twin-engine rotorcraft possessing an electric machine capable of engaging the rotor in the event of engine failure. In addition to a control system configured to make an engine operate, stop, or idle. Rossotto alone or in combination would also render claims 20 and 21 rejected under 35 USC § 103. 
Kouros et al. (US 20140034781 A1) teaches a twin-engine rotorcraft possessing an electric machine capable of engaging the rotor in the event of engine failure.
Grojo et al. (FR 3039614 A1) teaches a twin-engine rotorcraft possessing an electric machine capable of engaging the rotor in the event of engine failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644